Case 0:20-cv-61483-RAR Document 67 Entered on FLSD Docket 12/11/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-61483-RAR

   HALLMARK SPECIALTY
   INSURANCE COMPANY,

                 Plaintiff,

   v.

   LION HEART SURGICAL
   SUPPLY, LLC, et al.,

               Defendants.
  ________________________________/

   LION HEART SURGICAL
   SUPPLY, LLC, et al.,

                 Counter-Plaintiffs,

   v.

   HALLMARK SPECIALTY
   INSURANCE COMPANY,

               Counter-Defendant.
   _______________________________/

                  ORDER DENYING PLAINTIFF’S AMENDED MOTION
                       FOR JUDGMENT ON THE PLEADINGS

         THIS CAUSE comes before the Court on Plaintiff/Counter-Defendant Hallmark Specialty

  Insurance Company’s (“Hallmark”) Amended Motion for Judgment on the Pleadings [ECF No.

  60] (“Motion”), filed on October 21, 2020. Defendants/Counter-Plaintiffs Lion Heart Surgical

  Supply LLC, Lion Heart Surgical Supply Corp., Fabian Conde, and Janaina D. Nascimento (“LH

  Defendants”) filed a Response on November 4, 2020 [ECF No. 61] (“Response”), which

  Defendants Johnson & Johnson, Ethicon, Inc., and Ethicon US, LLC joined [ECF No. 62].

  Hallmark filed its Reply on November 11, 2020 [ECF No. 63] (“Reply”), and the Court held a
Case 0:20-cv-61483-RAR Document 67 Entered on FLSD Docket 12/11/2020 Page 2 of 5



  hearing on the Motion on December 10, 2020 (“Hearing”). See Paperless Minute Entry [ECF No

  66]. Having reviewed the Motion, Response, and Reply, heard from the parties, and being

  otherwise fully advised, it is hereby

         ORDERED AND ADJUDGED that the Motion is DENIED as set forth herein.

                                          BACKGROUND

         Hallmark seeks a declaratory judgment that the LH Defendants and the XS Defendants 1

  were not insured under the subject liability insurance policy (“Policy”) and that Hallmark is

  therefore not required to indemnify or defend them in an underlying lawsuit in the U.S. District

  Court for the Middle District of Florida. 2 See generally Am. Compl. [ECF No. 41]. Specifically,

  Hallmark contends that because the Policy names “Lion Heart Surgical Equipment, Corp.” as the

  insured—and not “Lion Heart Surgical Supply Corp.” or any other entities that are defendants in

  the Underlying Action—the LH Defendants and XS Defendants are not entitled to defense or

  indemnification under the Policy. Id. ¶¶ 27-33. In their Answer, the XS Defendants admit that

  they are not covered by the Policy. See Answer of XS Defendants [ECF No. 50] ¶¶ 31-33.

         The LH Defendants, however, insist that Lion Heart Surgical Supply Corp. is the entity

  that sought coverage and should have been named in the Policy, and that Lion Heart Surgical

  Equipment Corp. does not even exist. See Resp. at 5. The LH Defendants filed a Counterclaim

  seeking declaratory judgment that they are entitled to defense and indemnification pursuant to the

  Policy and requesting that the Court reform the Policy to name Lion Heart Surgical Supply Corp.

  as intended by the parties. See generally Counterclaim [ECF No. 49].



  1
    The XS Defendants include XS Supply, LLC, Jon M. Bird, Tyler Berger, Ivan Rodimushkin, David W.
  Longdue III, and Brendon Thomas.
  2
    In the underlying proceeding—Case No. 8:19-cv-1673-T-33AEP (“Underlying Action”)—Defendants
  Johnson & Johnson, Ethicon, Inc., and Ethicon US, LLC are suing the LH Defendants and XS Defendants
  for allegedly importing and selling counterfeit medical products. See Am. Compl. ¶ 14.

                                             Page 2 of 5
Case 0:20-cv-61483-RAR Document 67 Entered on FLSD Docket 12/11/2020 Page 3 of 5



          In the Motion, Hallmark contends that it is entitled to judgment on the pleadings because

  the undisputed facts therein demonstrate that the LH Defendants were not named as insured entities

  in the Policy. See Mot. at 6-7. Hallmark also argues that the LH Defendants’ claim for reformation

  of the contract fails because the pleadings establish that there was no mutual mistake regarding the

  “Named Insured” in the Policy. See id. at 9-13. Specifically, Hallmark cites the fact that the LH

  Defendants’ insurance broker, PAG Insurance Services, Inc. (“PAG”), gave Hallmark written

  instructions to name Lion Heart Surgical Equipment Corp. as the insured entity in the Policy, and

  that Hallmark therefore made no mistake and the Policy accurately reflects the parties’ agreement.

  Id. at 3, 13.

                                        LEGAL STANDARD

          Under Rule 12(c) of the Federal Rules of Civil Procedure, “[j]udgment on the pleadings is

  appropriate where there are no material facts in dispute and the moving party is entitled to

  judgment as a matter of law.” Perez v. Wells Fargo, N.A., 774 F.3d 1329, 1335 (11th Cir. 2014)

  (quoting Cannon v. City of W. Palm Beach, 250 F.3d 1299, 1301 (11th Cir.2001)). “In determining

  whether a party is entitled to judgment on the pleadings, we accept as true all material facts alleged

  in the non-moving party’s pleading, and we view those facts in the light most favorable to the non-

  moving party. If a comparison of the averments in the competing pleadings reveals a material

  dispute of fact, judgment on the pleadings must be denied.” Id. (citation omitted).

                                              ANALYSIS

          As discussed at the Hearing, Hallmark is not entitled to judgment on the pleadings because,

  viewing the material facts in the light most favorable to the LH Defendants, Hallmark has not

  established that reformation of the Policy would be precluded in this case. “[A] court of equity

  has the power to reform a written instrument where, due to a mutual mistake, the instrument as

  drawn does not accurately express the true intention or agreement of the parties to the instrument.”

                                               Page 3 of 5
Case 0:20-cv-61483-RAR Document 67 Entered on FLSD Docket 12/11/2020 Page 4 of 5



  Tobin v. Michigan Mut. Ins. Co., 948 So. 2d 692, 696 (Fla. 2006) (quoting Providence Square

  Ass’n, Inc. v. Biancardi, 507 So. 2d 1366, 1369 (Fla. 1987)) (internal quotation marks omitted).

  “A cause of action for reformation ‘must allege that, as a result of a mutual mistake or a unilateral

  mistake by one party coupled with the inequitable conduct of the other party, the . . . contract fails

  to express the agreement of the parties.’” White v. Fort Myers Beach Fire Control Dist., 302 So.

  3d 1064, 1073 (Fla. 2d DCA 2020) (quoting Romo v. Amedex Ins. Co., 930 So. 2d 643, 649 (Fla.

  3d DCA 2006)).

         “A mistake is mutual when the parties agree to one thing and then, due to either a

  scrivener’s error or inadvertence, express something different in the written instrument.” Id.

  (internal quotation and citation omitted). The party seeking reformation must establish by clear

  and convincing evidence that what was written in the contract does not reflect the true agreement

  of the parties. Essex Ins. Co. v. Tina Marie Entm’t, LLC, 602 F. App’x 471, 473 (11th Cir. 2015).

  Courts have recognized that the concept of reformation applies where the “named insured” in an

  insurance contract does not “accurately reflect the mutual intent of the contracting parties as to

  who was to be designated a ‘named insured.’” Tobin, 948 So. 2d at 696.

         Here, the Court disagrees with Hallmark’s contention that the undisputed facts on the face

  of the pleadings foreclose reformation of the Policy. Hallmark’s position is essentially that the

  incorrect name on the Policy could not have resulted from a mutual mistake because Hallmark

  named the entity that the LH Defendant’s insurance broker instructed it to name, and the LH

  Defendants never contacted Hallmark before the Underlying Action to question the named insured.

  The LH Defendants argue that these facts do not preclude reformation and point to several facts

  suggesting a mistake occurred. For example, they allege that they instructed PAG to correct the

  Named Insured on the Policy and subsequently received a Certificate of Insurance from PAG that

  indicated Lion Heart Surgical Supply Corp. as the insured. See Counterclaim ¶¶ 39-41. They also

                                               Page 4 of 5
Case 0:20-cv-61483-RAR Document 67 Entered on FLSD Docket 12/11/2020 Page 5 of 5



  allege that Lion Heart Surgical Equipment, Corp. never existed, and that Lion Heart Surgical

  Supply     Corp.    paid   the   insurance    premium   from    an   account   bearing   the   name

  “Lion Heart Surgical Supply.” Id. ¶ 17, 38.

           The Court agrees with the LH Defendants that extrinsic evidence and discovery may be

  necessary to establish whether there was a mutual mistake in this case. See, e.g., Fed. Ins. Co. v.

  Donovan Indus., Inc., 75 So. 3d 812, 815 (Fla. 2d DCA 2011) (“Although ordinarily a writing will

  be looked to as the only expression of the parties’ intent, in a reformation action in equity, parol

  evidence is admissible to demonstrate that the true intent was other than as expressed in the

  writing.”). Whether any mistake occurred is a question of fact that requires evidence of the parties’

  intent at the time of the agreement—and the facts on the face of the pleadings are inconclusive on

  this issue.        For example, discovery regarding Hallmark’s underwriting process and

  contemporaneous communications may shed light on which entity Hallmark intended to insure.

                                               CONCLUSION

           For the foregoing reasons, it is hereby

           ORDERED AND ADJUDGED that Plaintiff/Counter-Defendant Hallmark Specialty

  Insurance Company’s Amended Motion for Judgment on the Pleadings [ECF No. 60] is DENIED.

           DONE AND ORDERED in Fort Lauderdale, Florida this 10th day of December, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE




                                                Page 5 of 5
